t c memo united_states tax_court joyce m sanford petitioner v commissioner of internal revenue respondent docket nos filed date michael t wells for petitioner valerie makarewicz for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for respondent determined a 1all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless continued dollar_figure deficiency in petitioner’s federal_income_tax and an dollar_figure accuracy-related_penalty under sec_6662 for there are four issues for decision the first issue is whether compensation petitioner received for nonpecuniary damages and future pecuniary losses in a legal action against her employer is excludable from petitioner’s income under sec_104 as damages received on account of personal physical injury or physical sickness we hold that it is not the second issue is whether compensation petitioner received for past medical_expenses and transportation in the legal action is excludable from petitioner’s income under sec_104 under the exception for amounts paid for medical_care attributable to emotional distress we hold that it is not the third issue is whether the attorney’s fees paid to petitioner’s attorney under a fee-shifting regulation regarding the legal action are excludable from petitioner’s income we hold that they are not the fourth issue is whether petitioner is liable for the accuracy-related_penalty we hold that she is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are continued otherwise indicated all dollar amounts are rounded to the nearest dollar incorporated by this reference petitioner resided in california at the time she filed the petitions petitioner’s legal action petitioner was an employee of the u s postal service usps for several years continuing through petitioner filed complaints with the u s equal employment opportunity commission eeoc in and alleging unlawful employment discrimination specifically petitioner alleged she was discriminated against on the bases of race national origin sex religion color and age and that she was retaliated against for previously participating in eeoc activity petitioner asserted in the complaint that she was sexually harassed by a usps coworker the eeoc issued a decision in petitioner’s legal action in date the eeoc found that petitioner was sexually harassed at work and was discriminated against because of her sex the eeoc did not find that petitioner was discriminated against because of her race national origin religion or age or that she was retaliated against for previously participating in eeoc activity the eeoc awarded petitioner reasonable attorney’s fees pursuant to c f_r sec e the fee- shifting regulation 2these two cases were consolidated for trial briefing and opinion in an order from this court dated date once the eeoc issued its decision the usps then issued its final agency decision in the legal action the usps awarded petitioner compensatory_damages of dollar_figure in past medical_expenses and transportation dollar_figure for past benefits lost leave without pay and dollar_figure in nonpecuniary compensatory_damages the usps paid petitioner the damages totaling dollar_figure on date petitioner’s appeal petitioner appealed the dollar_figure usps final agency decision to the eeoc the eeoc decided petitioner’s appeal in date the eeoc found that petitioner was sexually harassed by her coworker and that the usps failed to take appropriate corrective action the eeoc noted that petitioner had provided sufficient documentation to substantiate or justify her request for additional compensatory_damages including a report from her psychologist and statements from friends and coworkers the eeoc indicated that petitioner had suffered emotional distress due to the sexual harassment and usps’ failure to take action to stop the harassment the eeoc also noted that petitioner’s psychologist reported petitioner had experienced physical symptoms due to the psychiatric problems the harassment created 3the eeoc the usps and the parties variously refer to certain of the damages as nonpecuniary compensatory_damages while the damages themselves are pecuniary they compensated an injury that was not we shall use the terms the parties used in referring to the damages as nonpecuniary compensatory_damages petitioner’s friends and coworkers also indicated that petitioner suffered from physical symptoms due to the stress of the long- term harassment these physical symptoms included intensification of petitioner’s asthma sleep deprivation skin irritation appetite loss severe headaches and depression the award the eeoc determined on appeal that it was appropriate to modify the usps final agency decision the eeoc determined that the usps should pay petitioner a total of dollar_figure in nonpecuniary damages dollar_figure in future pecuniary losses dollar_figure for medical_expenses and dollar_figure for use of annual leave sick leave and leave without pay the eeoc again awarded petitioner reasonable attorney’s fees pursuant to the fee-shifting regulation the usps had already compensated petitioner for the medical_expenses and the loss of leave in the final agency decision therefore the usps paid petitioner an additional dollar_figure in future pecuniary losses in addition to the dollar_figure it paid petitioner a year earlier and the dollar_figure in future pecuniary losses in date attorney’s fees the eeoc determined in both decisions in date and date that petitioner was entitled to reasonable attorney’s fees pursuant to the applicable fee-shifting regulation in accordance with this decision the usps paid dollar_figure in attorney’s fees in and dollar_figure in on petitioner’s behalf petitioner’s returns and the deficiency notices petitioner timely filed returns for and petitioner reported dollar_figure of wages and dollar_figure of other income on the return for petitioner failed to report any of the income from the legal action other than the dollar_figure of other income for petitioner reported dollar_figure of wages and dollar_figure of income from gambling winnings on the return for petitioner failed to report any of the income from the legal action for respondent issued deficiency notices to petitioner for and the years at issue respondent determined that petitioner should have included the amounts she received in the legal action in her income for and respondent also determined that the accuracy-related_penalty applies to petitioner’s tax_liabilities for and petitioner timely filed petitions opinion we are asked to decide whether petitioner must include in her income an award from a legal action against her employer we 4respondent concedes that petitioner reported dollar_figure on the return for which corresponds to the portion of the award compensating petitioner for annual leave sick leave and leave without pay are also asked to decide whether petitioner is liable for the accuracy-related_penalty the funds awarded from the legal action fall into three categories each with different rules governing when the funds must be included in income we shall consider each category separately beginning with nonpecuniary damages and future pecuniary losses nonpecuniary damages and future pecuniary losses we now consider whether petitioner must include in income the portion of the award for nonpecuniary damages and future pecuniary losses gross_income generally includes all income from whatever source derived sec_61 the definition of gross_income is broad in scope while exclusions from income are narrowly construed 515_us_323 348_us_426 damages other than punitive_damages received on account of personal physical injuries or physical sickness may generally be 5petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 petitioner also did not establish that she satisfies the requirements of sec_7491 we therefore find that the burden_of_proof remains with petitioner 6we apply sec_104 as amended in by the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1838 effective generally for amounts received after date that amendment in relevant part added the modifier physical after personal and before injuries to clarify that amounts received on account of personal injuries must be received for physical injuries id excluded from gross_income sec_104 for the damages to be excludable under this provision however the underlying cause of action must be based in tort or tort-type rights and the proceeds must be damages received on account of personal physical injury or physical sickness commissioner v schleier supra pincite emotional distress is not treated as a personal physical injury or physical sickness except for damages not in excess of the amount_paid for medical_care attributable to emotional distress sec_104 flush language respondent concedes that the underlying cause of action in this case is based in tort or tort-type rights respondent argues however that the damages petitioner received were not on account of personal physical injuries or physical sickness we agree we find compelling the eeoc and usps decisions and orders it is evident from the eeoc and usps decisions and orders that none of the award was predicated on personal physical injury or physical sickness as the statute requires the eeoc decision noted and we acknowledge that the sexual harassment petitioner suffered caused her emotional distress we further acknowledge as did the eeoc that the emotional distress manifested itself in 7the supreme court analyzed sec_104 before its amendment by the sbjpa sec a when the restrictive modifier physical was added to limit the scope of personal injuries 515_us_323 n physical symptoms such as asthma sleep deprivation skin irritation appetite loss severe headaches and depression these physical symptoms were not the basis of the award petitioner received however petitioner sought and was awarded relief for sexual harassment discrimination based on sex and the failure of the usps to take appropriate corrective action the eeoc and usps decisions and orders compensated petitioner for the emotional distress she suffered because of the sexual harassment she experienced at work and her employer’s failure to take appropriate corrective action despite her argument to the contrary petitioner was not compensated for the physical symptoms she experienced as a result damages received on account of emotional distress even when resultant physical symptoms occur are not excludable from income under sec_104 hawkins v commissioner tcmemo_2005_149 we conclude that the nonpecuniary damages and future pecuniary losses awarded to petitioner as a result of the legal action were not received on account of personal physical injury or physical sickness petitioner therefore must include these damages in her income under sec_104 for the years at issue past medical_expenses and transportation we now turn to the portion of the award for petitioner’s past medical_expenses and transportation while a taxpayer may generally not exclude damages for emotional distress from income an exception applies for amounts paid for medical_care for emotional distress sec_104 damages for emotional distress are treated as a personal physical injury or sickness and thus excludable from income up to the amount_paid for medical_care as described in sec_213 or b attributable to emotional distress id a reimbursement for medical_expenses must be included in income in the year it was received to the extent a deduction was claimed on account of the medical_expenses in a prior year sec_1_213-1 income_tax regs if no deduction was claimed in an earlier year the taxpayer is not required to include the reimbursement in income sec_104 sec_1_213-1 income_tax regs to substantiate deductions for medical_expenses under sec_213 the taxpayer must furnish the name and address of each person to whom payment for medical_expenses was made and the amount and date of each payment sec_1_213-1 income_tax regs petitioner received dollar_figure for past medical_expenses and transportation in petitioner failed to introduce evidence that she had not deducted the medical_expenses in a prior taxable_year petitioner also failed to introduce evidence to demonstrate her costs for treating her emotional distress petitioner therefore cannot exclude the dollar_figure reimbursement from income for attorney’s fees we now consider whether petitioner must include in income amounts paid to her attorney pursuant to the fee-shifting regulation a litigant generally may not exclude the portion of recovery paid to his or her attorney where the litigant’s recovery constitutes income 543_us_426 this is true whether the attorney’s fee was paid on a contingent_fee basis or pursuant to a fee-shifting statute 268_f3d_756 9th cir affg tcmemo_1998_364 green v commissioner tcmemo_2007_39 vincent v commissioner tcmemo_2005_95 a third party’s discharge of a taxpayer’s obligation is income to the taxpayer 279_us_716 the usps paid petitioner’s attorney dollar_figure in and dollar_figure in on petitioner’s behalf these funds paid 8petitioner did not claim any deductions for medical_expenses in or the record lacks any evidence regarding medical_expenses in prior years 9petitioner did not make any arguments on brief regarding why she should be entitled to exclude fees paid to her attorney on her behalf she also did not argue and we do not find that continued pursuant to the fee-shifting regulation are not excludable from petitioner’s income see sinyard v commissioner supra vincent v commissioner supra that the funds were paid directly to petitioner’s attorney and not to petitioner does not alter this result see sinyard v commissioner supra pincite we conclude that petitioner must include in income the attorney’s fees paid to her attorney accuracy-related_penalty we finally consider whether petitioner is liable for the accuracy-related_penalty under sec_6662 respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the accuracy-related_penalty see 116_tc_438 a taxpayer is liable for an accuracy-related_penalty for any portion of an underpayment attributable to among other things continued she is entitled to any deduction for attorney’s fees paid_or_incurred to prosecute unlawful_discrimination under the amendments to sec_62 that became effective date american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1546 the date the payments were made to petitioner’s attorney is not evident from the record and it is thus unclear whether the payments would be within the effective date of the amendments to sec_62 petitioner bears the burden_of_proof however and made no argument that she is entitled to this deduction she is therefore deemed to have conceded it negligence or disregard of rules and regulationsdollar_figure sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 negligence is the lack of due care or failure to do what a reasonably and ordinarily prudent person would do under the circumstances 85_tc_934 disregard is characterized as any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs disregard of rules and regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation kooyers v commissioner tcmemo_2004_281 we have previously found a taxpayer negligent where the taxpayer excluded a settlement amount relying solely on his attorney’s statement that the settlement was for punitive_damages corrigan v commissioner tcmemo_2005_119 petitioner failed to report all but dollar_figure of the funds she received from the legal action in and petitioner testified that she consulted h_r block to file the returns but her testimony was unclear as to what advice she received and when she received it petitioner did not testify about any other 10respondent determined alternatively that petitioner is liable for the accuracy-related_penalty for substantial understatements of income_tax under sec_6662 for and because of our holding on the negligence issue we need not consider whether the underpayments were also substantial understatements efforts she made to properly report the award petitioner did not show she exercised reasonable diligence to determine that excluding the payments from income was the correct treatment nor has petitioner shown she had a reasonable basis for excluding the award from incomedollar_figure petitioner essentially argues that she suffered physical injuries and therefore the award should be excluded from her income petitioner misapplies the law because under sec_104 awards for emotional distress are not excludable from income and the physical symptoms petitioner suffered resulted from emotional distress petitioner makes no argument why she should be entitled to exclude the attorney’s fees from her income she also did not support her exclusion of the medical expense portion of the award with any documentary_evidence indicating that she incurred medical_expenses and had not deducted them in a prior year we conclude that petitioner was negligent in preparing her returns for and the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if the taxpayer prove sec_11a return position generally has a reasonable basis if it is reasonably based on one or more of the authorities that constitute substantial_authority for purposes of substantial understatements under sec_6662 sec_1_6662-3 income_tax regs these authorities include among others the code and other statutory provisions proposed temporary and final regulations construing the statutes court cases and congressional intent as reflected in committee reports sec_1_6662-4 income_tax regs the reasonable basis standard is not satisfied by a return position that is merely arguable or is merely a colorable claim sec_1_6662-3 income_tax regs there was reasonable_cause for the taxpayer’s position with respect to that portion and that he or she acted in good_faith with respect to that portion sec_6664 higbee v commissioner supra pincite sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer’s reasonable reliance on a professional tax adviser the taxpayer’s efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer sec_1 b income_tax regs a taxpayer reasonably relied on a professional tax adviser if the adviser was a competent professional who had sufficient expertise to justify the taxpayer’s reliance on him or her the taxpayer provided necessary and accurate information to the adviser and the taxpayer relied in good_faith on the adviser’s judgment see 115_tc_43 affd 299_f3d_221 3d cir a taxpayer generally must prove each of these elements to show his or her reliance on a professional tax adviser was reasonable bowen v commissioner tcmemo_2001_47 petitioner argues that she reasonably relied on h_r block to prepare the returns we disagree while petitioner testified at trial that she sought advice from h_r block regarding her taxes petitioner was unclear in her testimony about when she received advice and what advice she received petitioner’s tax preparer did not testify petitioner has also failed to establish that she provided her preparer with all the necessary and accurate information concerning her legal action we therefore do not find that petitioner reasonably relied on a professional tax adviser after considering all the facts and circumstances we find that petitioner has failed to establish that she had reasonable_cause and acted in good_faith with respect to the underpayments of tax for the years at issue accordingly we conclude that the accuracy-related_penalty applies to reflect the foregoing and respondent’s concession decisions will be entered under rule
